      Case 21-10649-mdc         Doc 20   Filed 05/06/21 Entered 05/07/21 07:26:22        Desc Main
                                         Document Page 1 of 1
                              UNITED ST ATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


          INRE:                                   Chapter 13
          JOHN P. BOCCELLI



                             Debtor               Bankruptcy No. 21-10649-MDC



                                                  ORDER
          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




          May 6, 2021


                                                  Magdeline D. Coleman
                                                  Chief U.S. Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor's Attorney:
GARY E THOMPSON
150 E SWEDESFORD RD
1ST FLOOR
WAYNE, PA 19087-


Debtor:
JOHN P. BOCCELLI

404 COUNTRY EDGE ROAD

DOWNINGTOWN, PA 19335
